 



Exhibit 10.02
(SYMANTEC LOGO) [f30006f3000600.gif]
This Annual Incentive Plan (“Plan”) of Symantec Corporation (“Symantec”) is
effective as of April 1, 2007. The Board of Directors reserves the right to
alter or cancel all or any portion of the Plan for any reason at any time.
FY08 Executive Annual Incentive Compensation Plan

      Job Category:    
 
   
Purpose:
  Provide critical focus on specific, measurable corporate goals and provide
performance-based compensation based upon the level of attainment of such goals.
 
   
Bonus Target:
  The target incentive bonus for this executive position is ___% of the annual
base salary. Annual base salary has been established at the beginning of the
fiscal year. Bonuses will be paid based on actual annual base salary earnings
from time of eligibility under the Plan through March 31, 2008. Payments will be
subject to applicable payroll taxes and withholdings.
 
   
Bonus Payments:
  The annual incentive bonus will be paid once annually. Payment will be made
within six weeks of the financial close of the fiscal year. Any payment due
under this Plan is at the sole discretion of the Administrator of the Plan.
 
   
Components:
  Two performance metrics will be used to determine the annual incentive bonus
payment as determined by the Administrator. The company’s reported numbers are
based on non-GAAP Corporate Revenue & EPS results.
 
   

      Metric   Weighting
Corporate Revenue
  50%
Corporate Earnings per Share
  50%

     
 
   
Achievement Schedule:
  The established threshold must be exceeded for the applicable performance
metric before the bonus applicable to such performance metric will be paid.
Corporate Revenue and Corporate EPS achievement is uncapped.
 
   
Pro-ration:
  The calculation of the annual incentive bonus will be based on eligible base
salary earnings for the fiscal year and, subject to the eligibility requirements
below, will be pro-rated based on the number of days participant is employed as
a regular status employee of Symantec during the fiscal year.
 
   
Eligibility:
  Participants must be regular status employees on the day bonus checks are
distributed. If the company grants an interim payment for any reason, the
participant must be a regular status employee at the end of that performance
period in order to receive such payment. A participant who leaves before the end
of the fiscal year will not be eligible to receive the annual incentive bonus or
any pro-rated portion thereof. The Plan participant must be a regular status
employee of Symantec at the end of the fiscal year in order to be eligible to
receive the annual incentive bonus and at the time the bonus checks are
distributed, unless otherwise determined by the Administrator.
 
   
 
  To be eligible for the plan in the given fiscal year, participants must be in
an eligible position for at least 60 days before the end of the plan year.
Employees hired or

Symantec Corporation   1

 



--------------------------------------------------------------------------------



 



      Job Category:    
 
   
 
  promoted into an eligible position with less than 60 days in the plan year
will join the annual bonus plan in the next fiscal year.
 
   
Exchange Rates:
  The performance metrics will not be adjusted for any fluctuating currency
exchange rates.
 
   
Target Changes:
  In the event of an accretive event, such as a stock buyback, or other events
that might have an effect on the revenue or EPS targets of the Company, such as
acquisition or purchase of products or technology, the Administrator may at its
discretion adjust the Revenue Growth and/or Earnings per Share to reflect the
potential impact upon Symantec’s financial performance.
 
   
Plan Provisions:
  This Plan is adopted under the Symantec Senior Executive Incentive Plan
effective as of April 3, 2004 and approved by Symantec’s stockholders on
August 21, 2003.
 
   
 
  This Plan supersedes the FY07 Executive Annual Incentive Plan dated April 1,
2006, which is null and void as of the adoption of this Plan.
 
   
 
  Participation in the Plan does not guarantee participation in other or future
incentive plans. Plan structures and participation will be determined on a
year-to-year basis.
 
   
 
  The Board of Directors reserves the right to alter or cancel all or any
portion of the Plan for any reason at any time. The Plan shall be administered
by the Compensation Committee of the Board of Directors (the “Administrator”),
and the Administrator shall have all powers and discretion necessary or
appropriate to administer and interpret the Plan.
 
   
 
  The Board of Directors reserves the right to exercise its own judgment with
regard to company performance in light of events outside the control of
management and/or participant.

Symantec Corporation   2

 